 


114 HR 2479 IH: To amend the Federal Food, Drug, and Cosmetic Act to provide for the issuance of up-to-date regulations and guidance applying to the dissemination by means of the Internet of information about medical products.
U.S. House of Representatives
2015-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2479 
IN THE HOUSE OF REPRESENTATIVES 
 
May 20, 2015 
Mr. Long introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Federal Food, Drug, and Cosmetic Act to provide for the issuance of up-to-date regulations and guidance applying to the dissemination by means of the Internet of information about medical products. 
 
 
1.Dissemination of information about medical products using the Internet 
(a)In generalThe Federal, Food, Drug, and Cosmetic Act is amended by inserting after section 715 of such Act (21 U.S.C. 379d–4) the following:  716.Dissemination of information about medical products using the Internet (a)Proposed revisionsNot later than 6 months after the date of enactment of this section, the Secretary shall— 
(1)review each regulation and guidance that applies to the dissemination by means of the Internet (including social media platforms and character-limited applications) of information about medical products; and (2)propose revisions to such regulations and guidance (in the form of proposed amended regulations and draft guidance, respectively) that— 
(A)facilitate meaningful use, by the sponsors of medical products, of the Internet, including Internet applications and social media, for dissemination of truthful, non-misleading information about medical products; (B)recognize that such sponsors may use the Internet— 
(i)to disseminate, in character-limited applications, truthful, introductory information about medical products, including the name of such products and their approved uses; and (ii)to provide additional information about the safety and effectiveness of the medical products using information that is hyperlinked to such introductory information; and 
(C)for regulatory purposes, treat hyperlinked information described in subparagraph (B)(ii) as if the information appeared in introductory information described in subparagraph (B)(i). (b)Final regulations and guidance; updatesThe Secretary shall, after providing notice and an opportunity for public comment— 
(1)not later than 18 months after publication of proposed regulations and guidance pursuant to subsection (a), publish final regulations and guidance addressing the matters described in subsection (a); and (2)periodically thereafter, review and, as appropriate, update such regulations and guidance. 
(c)Medical product definedIn this section, the term medical product means a drug, biological product, or device. . (b)Conforming repealSection 1121 of the Food and Drug Administration Safety and Innovation Act (Public Law 112–144; 21 U.S.C. 379d–5) is repealed. 
 
